Case: 20-10529        Document: 00515799445         Page: 1     Date Filed: 03/29/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 29, 2021
                                     No. 20-10529                          Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                                Plaintiff—Appellee,

                                         versus

   Richard Lee Burney,

                                                            Defendant—Appellant.


                     Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 5:19-CR-129-1


   Before King, Smith, and Haynes, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
             Richard Burney claims that his sentence for wire fraud is substantively
   unreasonable because the district court improperly considered his socio-
   economic status. But the court considered only Burney’s good childhood
   and upbringing, not the objective criteria that determine his current status in
   society. These factors are not part of Burney’s socioeconomic status, so we
   affirm.

                                            I.
             Burney pleaded guilty of wire fraud in violation of 18 U.S.C. § 1343.
Case: 20-10529      Document: 00515799445           Page: 2    Date Filed: 03/29/2021




                                     No. 20-10529


   Based on the severity of the offense, Burney’s acceptance of responsibility,
   and his criminal history, the presentence investigation report calculated a
   guideline range of twelve to eighteen months. Burney asked for a sentence at
   the bottom of that range.
          The district court, however, believed that an upward variance was
   needed to comply with the purposes of punishment in 18 U.S.C. § 3553(a),
   so it sentenced Burney to sixty months. The court considered numerous fac-
   tors, including the seriousness of Burney’s offense, the vulnerability of some
   of his victims, that his criminal history points didn’t fully account for the
   severity of his criminal past, the failure of previous lenient sentences to deter
   Burney’s continued criminality, and the need to protect the public from any
   future crimes.
          At issue is an additional factor the court considered. It said,
              Something else about your history struck me here. I see a
          lot of defendants in this court who basically never had a chance.
          Both their parents abused them, things that I just won’t tell
          you, just awful, awful, awful things. Grew up in abject poverty,
          grew up surrounded by violence, and so they―you know, they
          either take solace in drugs or they resort to violence them-
          selves. And they’re accountable for it. We all make our own
          choices. But it’s understandable.
              You didn’t have that kind of upbringing. You should know
          better. Your father is a retired deputy sheriff. Your mother is
          a retired probation officer. You had a good childhood. Nobody
          is perfect. No childhood was perfect. But you had opportuni-
          ties that other people in this court often didn’t have, and I have
          taken that into consideration.
   Burney did not object to the court’s considering those facts. He appeals his
   sentence as substantively unreasonable on the ground that that statement
   reflects the prohibited consideration of his socioeconomic status.




                                          2
Case: 20-10529      Document: 00515799445            Page: 3    Date Filed: 03/29/2021




                                      No. 20-10529


                                           II.
          When a defendant preserves his objection to the reasonableness of a
   sentence, review is “for an abuse of discretion, examining the totality of the
   circumstances.” United States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013)
   (citation omitted). But “[w]hen the defendant fails to bring a sufficient
   objection to the attention of the district court,” review is for plain error only.
   Id. at 326. Burney and the government agree that review is for plain error.
   Because Burney cannot prevail even on abuse of discretion review, however,
   we will assume that is the proper standard. See United States v. Rodriguez,
   523 F.3d 519, 525 (5th Cir. 2008).
          A sentence outside the guideline range is substantively unreasonable
   “where it (1) does not account for a factor that should have received signifi-
   cant weight, (2) gives significant weight to an irrelevant or improper factor,
   or (3) represents a clear error of judgment in balancing the sentencing fac-
   tors.” United States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006). Burney
   advances the second reason.
          “It is well-established that a defendant’s socio-economic status is
   never relevant to sentencing.” United States v. Chandler, 732 F.3d 434, 438
   (5th Cir. 2013) (cleaned up).          Conversely, “highly relevant—if not
   essential—to the selection of an appropriate sentence is the possession of the
   fullest information possible concerning the defendant’s life and characteris-
   tics.” Pepper v. United States, 562 U.S. 476, 488 (2011) (cleaned up). Thus,
   “[n]o limitation shall be placed on the information concerning the back-
   ground . . . of a person convicted of an offense,” 18 U.S.C. § 3661, but the
   sentencing guidelines, at least, should be “entirely neutral as to the . . . socio-
   economic status of offenders,” 28 U.S.C. § 994(d).
          Courts must therefore differentiate between facts about a defendant
   that comprise his socioeconomic status and those that make up his back-




                                           3
Case: 20-10529        Document: 00515799445              Page: 4       Date Filed: 03/29/2021




                                         No. 20-10529


   ground. That is not always easy. 1 “‘[S]ocioeconomic’ status refers to ‘an
   individual’s status in society as determined by objective criteria such as edu-
   cation, income, and employment; it does not refer to the particulars of an
   individual life.’” 2
           The district court, in essence, considered Burney’s “good childhood”
   and upbringing in justifying the upward variance. It considered that he did
   not grow “up in abject poverty” or “surrounded by violence,” and it consid-
   ered his parents’ occupations.
           Those considerations do not constitute his socioeconomic status; they
   are part of his background. A defendant’s childhood economic conditions,
   as opposed to his current ones, are generally not part of the defendant’s
   socioeconomic status. 3 Nor is considering the occupation of the defendant’s
   parents, as distinguished from that of the defendant himself. To the contrary,
   an “unusually disadvantaged childhood” has been noted as a potential miti-
   gating circumstance. Spears v. United States, 555 U.S. 261, 263 (2009) (per
   curiam) (citation omitted). And we’ve approved sentences that we held ade-
   quately considered that mitigating factor. 4 Though it’s certainly more


           1
              See United States v. Peltier, 505 F.3d 389, 393 (5th Cir. 2007) (noting that the
   defendant’s financial resources and ability to get drug treatment were entwined), abrogated
   on other grounds by Holguin-Hernandez, 140 S. Ct. 762, 766 (2020).
           2
           Aponte v. U.S. Parole Comm’n, No. 99-60775, 2000 WL 992506, at *2 n.3 (5th Cir.
   2000) (per curiam) (quoting United States v. Lopez, 938 F.2d 1293, 1297 (D.C. Cir. 1991))
   (emphasis in original).
           3
             In United States v. Hatchett, 923 F.2d 369, 372, 375 (5th Cir. 1991), we held that
   the district court erred in considering the defendant’s “material advantages” while grow-
   ing up. But that was in the context of a young defendant still generally living with those
   advantages, not a grown adult far removed from them. Id. at 372.
           4
             See, e.g., United States v. Duke, 788 F.3d 392, 398 (5th Cir. 2015) (per curiam);
   United States v. Minjarez, 667 F. App’x 144, 145–46 (5th Cir. 2016) (per curiam); United
   States v. Weathersby, 524 F. App’x 987, 989 (5th Cir. 2013) (per curiam).




                                                4
Case: 20-10529     Document: 00515799445          Page: 5   Date Filed: 03/29/2021




                                   No. 20-10529


   unusual for a defendant’s good childhood to be considered an aggravating
   factor, those decisions still suggest that such considerations are part of a
   defendant’s background, not his socioeconomic status.
         AFFIRMED.




                                        5